DETAILED ACTION
	This is in response to the amendment filed on June 1st 2021.

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed 6/1/21, with respect to the double patenting rejection have been fully considered.  The terminal disclaimer filed on 6/1/21 has been approved and therefore the double patenting rejection of claims 28-51 has been withdrawn. 

Applicant's arguments, pg. 11-13, regarding the 103 rejection of claim 28 have been fully considered but they are not persuasive.  Applicant argues the combination of references does not teach the claimed cardinality features recited by the claims.  Applicant suggests that Raphel and Au merely teach predicting or estimating cardinalities and do not teach a cardinality of a difference between a subset and a set.  This is not persuasive.  As explained in the detailed rejection, Raphel teaches determining a cardinality of a subset (i.e. second cardinality) because it determines sub-phrases as explained by applicant (pg. 11-12).  Au provides the missing feature of a difference between the subset and plurality of records by determining a cardinality based on a join between sets (paragraph 60-66).  By disclosing a cardinality based on unique values after a join operation, Au discloses a cardinality based on a difference between data sets as required by the claim.  Therefore, the combination of references reads on claim 28.

Applicant’s remarks, pg. 13-14, regarding claim 42 are persuasive.  In view of the amendment, the previous rejection has been withdrawn.  However, a new ground of rejection is made in view of Au.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 28-31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong et al. US 7,873,660 B1 in view of Chen US 2010/0122276 A1 and Raphel et al. US 8,341,415 B1 and Au et al. US 2011/0029507 A1.

Regarding claim 28, Wong discloses a computerized apparatus (Fig. 3) to: access a data record (database holds data records – Fig. 1 and col. 1 ln. 25-28) … a content distribution network (network - Fig. 3), the data record being at least a portion of a subset of a plurality of data records (database has plurality of records – Fig. 1);
determine whether a privacy measure is necessary to protect the data record from derivation of user data associated with the subscriber (evaluate data to determine privacy risk, 
responsive to a determination that the privacy measure is necessary, execute a data privacy enhancement protocol on the data record to produce an adjusted data record (execute privacy enhancement protocol for the data record – see col. 4 ln. 2-18, col. 5 ln. 51-55 and Fig. 2).

Wong does not explicitly disclose a data record relating to an interaction of a subscriber of a content distribution network with at least portions of content provided via the content distribution network, but this is taught by Chen (abstract, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wong to use subscriber interaction taught by Chen for the purpose of protecting privacy.  Wong specifically suggests data records correspond to real world entities (col. 3 ln 35-36), the subscribers of a content distribution network taught by Chen are simply one type of real world entity.

The combination of Wong and Chen does not explicitly disclose a second cardinality derived from … the subset and the plurality of data records, but this is taught by Raphel (col 2 ln. 12-20, col. 8 ln. 46-56; also see Fig. 7) as determining the cardinality of a phrase, wherein the cardinality is associated with both the phrase and sub-phrases (i.e. derived from both the subset and plurality of records).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Wong and Chen with the second 

The combination of Wong, Chen and Raphel does not explicitly disclose a cardinality is derived from “a difference” between a subset and plurality of data records but this is taught by Au as a method for estimating the selectivity of a database (abstract) wherein the cardinality is based on (i.e. “derived from”) a join (paragraphs 7 and 60-66).  Thus the cardinality will be derived from a difference between subset and data record as recited by the claim.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Wong, Chen and Raphel with the cardinality technique taught by Au for the purpose of enhancing privacy.  Au suggests that by determining cardinality using join, a database selectivity may be estimated (paragraph 20) which could help decide whether privacy measures are necessary.

Regarding claim 29, Wong discloses the user data … comprises one or more of: data comprising an identity of the subscriber (patient ID uniquely identifies person – col. 5 ln. 20-37).
	
	Regarding claim 30, Wong does teaches or suggests an adjustment of the data record comprising one or more of: replacement of a portion of the data record, broadening of a discrete value of the data record into a range of values, and generalization of a portion of the data record (aggregating data is equivalent to “broadening a value into a range” or “generalization of a portion” because instead of unique values, the minimum and maximum can 
Applicant is also advised that Chen teaches replacing a portion of the data record by disclosing anonymizing and encrypting identifying information (abstract, paragraph 19).

Regarding claim 31, Wong discloses wherein in response to a determination that the first cardinality of the subset at least meets a first prescribed criterion, cause the computerized apparatus to execute the data privacy enhancement protocol on the data record (enhance privacy based on cardinality – see Fig. 2).

Regarding claim 33, Wong discloses the accessed data record comprises a plurality of tuning records collected from one or more computerized client devices (database holds electronic records collected from devices – Fig. 1).  Wong does not explicitly disclose records are collected from devices associated with the subscriber but this is taught by Chen as collecting records from subscriber devices (abstract, paragraphs 14 and 38-39).  The motivation to combine is the same as that given above.


Claims 42-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong in view of Chen and Au.



Regarding claims 43-46, they generally correspond to previously presented dependent claims and thus are rejected for similar reasons.  For example, regarding claim 43, Wong explicitly discloses determining that the first cardinality is less than a prescribed threshold (Fig. 2) as explained above.  For claim 44, the rejected explained why it would have been obvious to use a plurality of cardinalities or thresholds.  Claim 45 relates the collapsing features discussed above in the rejection of claims 37-41.   Regarding claim 46, Chen discloses user interaction with content from the content distribution network (abstract) and Wong itself discloses transmitting data records to a network entity (Fig. 3).  The motivation to combine Wong and Chen is the same as that given above in the rejection of claim 28. 

Regarding claim 47, Wong does not explicitly disclose cryptographically securing data.  However, Chen discloses encrypting (abstract) which reads on cryptographically securing the .

Allowable Subject Matter
Claims 32, 34 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35-41 and 49-51 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claim 49 is an independent claim that is substantially similar to previously allowable claim 48.  Wong teaches the features regarding performing an evaluation, determining susceptibility to derivation based on a cardinality, and modifying data; and Jaine (see below) discloses validating expected values for anonymized data sets.  But when considered as a whole, the claim distinguishes over the art.  The amendment and arguments regarding claim 35 are persuasive, when considered as a whole the claim differentiates over the art.  Claims 36-40 are allowable based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Faunce et al. US 2006/0074875 A1 discloses a cardinality with a subset of a database record (abstract).
Jaine US 2011/0173045 A1 discloses a database with anonymized data and validating expected values (paragraph 72).
Nishizawa et al. US 2002/0104002 A1 discloses broadening data (paragraph 12).
Ljibicich et al. US 2004/0213389 A1 discloses comparing a subset of records (paragraphs 8, 23-24, 47, 53 and Figs. 2 and 4B).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D RECEK/Primary Examiner, Art Unit 2458